         Case 1:20-cv-02196-JGK Document 13 Filed 07/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                                                                  ----7  --,

SOUTHERN DISTRICT OF NEW YORK                                                                                                                          ]!

------------------------------------------------------------X         l\/-i(-. 1
                                                                      L.J \_ J \...._ t
                                                                                          ·~    'i'! .'\
                                                                                           , ·,. : J.      '
                                                                                                               ,
                                                                                                               I

TRUSTEES OF THE NEW CITY DISTRICT
                                                                      1]J~\ . ,_, ~- ·/·< l t                        ~ \ 1   I \-~ t.. 1I .r~ i.-)
COUNCIL OF CARPENTERS PENSION FUND,                                                                                                                    :I
WELFARE FUND, ANNUITY FUND, AND                                       lXK
APPRENTICESHIP, JOURNEYMAN
RETRAINING, EDUCATIONAL AND
                                                                      DAl-!-               i    l:             iJ·     -1(~\~~~~
INDUSTRY FUND, ET AL.,

                                   Petitioners,
                 -against-                                                20 CIVIL 2196 (JGK)

                                                                               JUDGMENT
CONCRETE BROTHERS CONSTRUCTION
LLC,
                   Respondent.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Memorandum Opinion and Order dated July 1, 2020, the petition to enforce

the arbitration award dated November 12, 2019 is granted in the amount of $195,095.49, plus

interest from the date of the arbitration award, namely November 12, 2019, accrued at an annual

rate of7.5% until the date of judgment, in the amount of $9,340.53. Judgment is also entered in

favor of the petitioners and against the respondent in the amount of $629 in attorney's fees and

$75 in costs. Post-judgment interest on the entire amount of the judgment will accrue from the date

of the judgment at the rate provided by 28 U.S.C. § 1961 (a); accordingly, this case is closed.

Dated: New York, New York

          July 2, 2020
                                                                     RUBY J. KRAJICK

                                                                        Clerk of Court
                                                               BY:
